OPPENHEIMER REVENUE WEIGHTED ETF TRUST OPPENHEIMER LARGE CAP REVENUE ETF OPPENHEIMER MID CAP REVENUE ETF OPPENHEIMER SMALL CAP REVENUE ETF OPPENHEIMER FINANCIALS SECTOR REVENUE ETF OPPENHEIMER ADR REVENUE ETF OPPENHEIMER NAVELLIER OVERALL A- OPPENHEIMER ULTRA DIVIDEND REVENUE ETF OPPENHEIMER GLOBAL GROWTH REVENUE ETF Supplement dated December 18, 2015 to the Prospectus dated October 28, 2015, as supplemented This Supplement to the Prospectus supersedes and replaces the Supplement to the Prospectus dated December 10, 2015. Effective December 18, 2015, the RevenueShares ETF Trust changed its name to the Oppenheimer Revenue Weighted ETF Trust. Therefore, all references to “RevenueShares ETF Trust” are hereby replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, all references to each Fund’s “Prior Fund Name” and “Prior CUSIP” are hereby replaced with the corresponding “New Fund Name” and “New CUSIP,” respectively, as set forth below: Ticker Prior Fund Name New Fund Name Prior CUSIP New CUSIP RWL RevenueShares Large Cap Fund Oppenheimer Large Cap Revenue ETF 68386C 104 RWK RevenueShares Mid Cap Fund Oppenheimer Mid Cap Revenue ETF 68386C 203 RWJ RevenueShares Small Cap Fund Oppenheimer Small Cap Revenue ETF 68386C 302 RWW RevenueShares Financials Sector Fund Oppenheimer Financials Sector Revenue ETF 68386C 807 RTR RevenueShares ADR Fund Oppenheimer ADR Revenue ETF 68386C 500 RWV RevenueShares Navellier Overall A-100 Fund Oppenheimer Navellier Overall A-100 Revenue ETF 68386C 609 RDIV RevenueShares Ultra Dividend Fund Oppenheimer Ultra Dividend Revenue ETF 68386C 401 RGRO RevenueShares Global Growth Fund Oppenheimer Global Growth Revenue ETF 68386C 708 Please retain this Supplement with your Prospectus for future reference. OPPENHEIMER REVENUE WEIGHTED ETF TRUST OPPENHEIMER CONSUMER DISCRETIONARY SECTOR REVENUE ETF OPPENHEIMER CONSUMER STAPLES SECTOR REVENUE ETF OPPENHEIMER EMERGING MARKET REVENUE ETF OPPENHEIMER ENERGY SECTOR REVENUE ETF OPPENHEIMER HEALTH CARE SECTOR REVENUE ETF OPPENHEIMER INDUSTRIALS SECTOR REVENUE ETF OPPENHEIMER INFORMATION TECHNOLOGY SECTOR REVENUE ETF OPPENHEIMER MATERIALS SECTOR REVENUE ETF OPPENHEIMER UTILITIES SECTOR REVENUE ETF Supplement dated December 18, 2015 to the Prospectus dated October 28, 2015, as supplemented This Supplement to the Prospectus supersedes and replaces the Supplement to the Prospectus dated December 10, 2015. Effective December 18, 2015, the RevenueShares ETF Trust changed its name to the Oppenheimer Revenue Weighted ETF Trust. Therefore, all references to “RevenueShares ETF Trust” are hereby replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, all references to each Fund’s “Prior Fund Name” and “Prior CUSIP” are hereby replaced with the corresponding “New Fund Name” and “New CUSIP,” respectively, as set forth below: Prior Fund Name New Fund Name Prior CUSIP New CUSIP RevenueShares Consumer Discretionary Sector Fund Oppenheimer Consumer Discretionary Sector Revenue ETF N/A 68386C 880 RevenueShares Consumer Staples Sector Fund Oppenheimer Consumer Staples Sector Revenue ETF N/A 68386C 872 RevenueShares Emerging Market Fund Oppenheimer Emerging Market Revenue ETF 68386C 864 RevenueShares Energy Sector Fund Oppenheimer Energy Sector Revenue ETF N/A 68386C 856 RevenueShares Health Care Sector Fund Oppenheimer Health Care Sector Revenue ETF N/A 68386C 849 RevenueShares Industrials Sector Fund Oppenheimer Industrials Sector Revenue ETF N/A 68386C 831 RevenueShares Information Technology Sector Fund Oppenheimer Information Technology Sector Revenue ETF 68386C 823 RevenueShares Materials Sector Fund Oppenheimer Materials Sector Revenue ETF N/A 68386C 815 RevenueShares Utilities Sector Fund Oppenheimer Utilities Sector Revenue ETF N/A 68386C 799 Please retain this Supplement with your Prospectus for future reference. OPPENHEIMER REVENUE WEIGHTED ETF TRUST OPPENHEIMER LARGE CAP REVENUE ETF OPPENHEIMER MID CAP REVENUE ETF OPPENHEIMER SMALL CAP REVENUE ETF OPPENHEIMER FINANCIALS SECTOR REVENUE ETF OPPENHEIMER ADR REVENUE ETF OPPENHEIMER NAVELLIER OVERALL A- OPPENHEIMER ULTRA DIVIDEND REVENUE ETF OPPENHEIMER GLOBAL GROWTH REVENUE ETF OPPENHEIMER CONSUMER DISCRETIONARY SECTOR REVENUE ETF OPPENHEIMER CONSUMER STAPLES SECTOR REVENUE ETF OPPENHEIMER EMERGING MARKET REVENUE ETF OPPENHEIMER ENERGY SECTOR REVENUE ETF OPPENHEIMER HEALTH CARE SECTOR REVENUE ETF OPPENHEIMER INDUSTRIALS SECTOR REVENUE ETF OPPENHEIMER INFORMATION TECHNOLOGY SECTOR REVENUE ETF OPPENHEIMER MATERIALS SECTOR REVENUE ETF OPPENHEIMER UTILITIES SECTOR REVENUE ETF Supplement dated December 18, 2015 to the Statement of Additional Information (“SAI”) dated October 28, 2015, as supplemented This Supplement to the SAI supersedes and replaces the Supplement to the SAI dated December 10, 2015. Effective December 18, 2015, the RevenueShares ETF Trust changed its name to the Oppenheimer Revenue Weighted ETF Trust. Therefore, all references to “RevenueShares ETF Trust” are hereby replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, all references to each Fund’s “Prior Fund Name” and “Prior CUSIP” are hereby replaced with the corresponding “New Fund Name” and “New CUSIP,” respectively, as set forth below: Ticker Prior Fund Name New Fund Name Prior CUSIP New CUSIP RWL RevenueShares Large Cap Fund Oppenheimer Large Cap Revenue ETF 68386C 104 RWK RevenueShares Mid Cap Fund Oppenheimer Mid Cap Revenue ETF 68386C 203 RWJ RevenueShares Small Cap Fund Oppenheimer Small Cap Revenue ETF 68386C 302 RWW RevenueShares Financials Sector Fund Oppenheimer Financials Sector Revenue ETF 68386C 807 RTR RevenueShares ADR Fund Oppenheimer ADR Revenue ETF 68386C 500 RWV RevenueShares Navellier Overall A-100 Fund Oppenheimer Navellier Overall A-100 Revenue ETF 68386C 609 RDIV RevenueShares Ultra Dividend Fund Oppenheimer Ultra Dividend Revenue ETF 68386C 401 RGRO RevenueShares Global Growth Fund Oppenheimer Global Growth Revenue ETF 68386C 708 N/A RevenueShares Consumer Discretionary Sector Fund Oppenheimer Consumer Discretionary Sector Revenue ETF N/A 68386C 880 N/A RevenueShares Consumer Staples Sector Fund Oppenheimer Consumer Staples Sector Revenue ETF N/A 68386C 872 N/A RevenueShares Emerging Market Fund Oppenheimer Emerging Market Revenue ETF 68386C 864 N/A RevenueShares Energy Sector Fund Oppenheimer Energy Sector Revenue ETF N/A 68386C 856 N/A RevenueShares Health Care Sector Fund Oppenheimer Health Care Sector Revenue ETF N/A 68386C 849 N/A RevenueShares Industrials Sector Fund Oppenheimer Industrials Sector Revenue ETF N/A 68386C 831 N/A RevenueShares Information Technology Sector Fund Oppenheimer Information Technology Sector Revenue ETF 68386C 823 N/A RevenueShares Materials Sector Fund Oppenheimer Materials Sector Revenue ETF N/A 68386C 815 N/A RevenueShares Utilities Sector Fund Oppenheimer Utilities Sector Revenue ETF N/A 68386C 799 Please retain this Supplement with your SAI for future reference.
